Exhibit 10.1

 

May 27, 2015

 

ZaZa Energy Corporation

1301 McKinney Street, Suite 2850

Houston, Texas 77010

 

Re:  Securities Purchase Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to (a) that certain Securities Purchase Agreement,
dated February 21, 2012 (as amended and in effect from time to time, including
as amended by the Amendment (as defined below), the “Securities Purchase
Agreement”), among ZaZa Energy Corporation, a Delaware corporation (the
“Company”), and the Purchasers party thereto, and (b) that certain Amendment
No. 8 to Securities Purchase Agreement, dated as of April 21, 2015, among the
Company and the holders of Securities (the “Amendment”).  Capitalized terms
which are used herein without definition and which are defined in the Securities
Purchase Agreement shall have the respective meanings set forth in the
Securities Purchase Agreement.

 

This letter agreement (this “Consent”) is to confirm that the Company has
requested that the holders of the Notes (collectively, the “Holders”) agree to
extend the Extended Prepayment Date (as defined in the Amendment) from May 29,
2015 to June 30, 2015 (the “Second Extended Prepayment Date”).

 

In consideration of the agreements and provisions herein contained, each of the
undersigned Holders hereby agrees that the Extended Prepayment Date shall be
extended to the Second Extended Prepayment Date, and that the Prepayment Amount
(as defined in the Amendment), together with the Amendment Fee (as defined in
the Amendment), the Consent Fee (as defined below) and all reasonable costs and
expenses of the holders of the Securities and the Collateral Agent then owing
(including the reasonable fees and expenses of the special counsel of the
holders of the Securities and the Collateral Agent), shall be payable in full on
the earlier of (a) the Second Extended Prepayment Date and (b) the date of
repayment in full of the obligations under the Securities Purchase Agreement,
the Notes and the other Transaction Documents (such earlier date, the “Fee
Payment Date”).  The Company hereby acknowledges and agrees that the failure to
make any of the foregoing payments on the Second Extended Prepayment Date shall
result in an immediate Event of Default under paragraph 8A(i) of the Securities
Purchase Agreement.

 

The Company hereby agrees, in consideration of the agreement of the Holders to
extend the Extended Prepayment Date to the Second Extended Prepayment Date set
forth above, to pay each of the Holders a consent fee in an amount equal to 3%
of the aggregate outstanding principal amount of such Holder’s Notes as of the
date of this Consent (the “Consent Fee”).  Such Consent Fee shall be fully
earned as of the date hereof and shall be due and payable on the Fee Payment
Date.

 

This Consent shall become effective upon satisfaction of the following
conditions: (a) execution and delivery of this Consent by the Company,
Guarantors and each of the Holders, (b) the representations and warranties in
Section 5 of the Amendment shall be true and correct in all respects on the date
hereof, except that the representations in clauses (f) and (g) of such
Section shall be qualified by reference to (i) the ACA Financing Transaction
contemplated by and defined in that certain Amendment No. 9 to the

 

1

--------------------------------------------------------------------------------


 

Securities Purchase Agreement, dated as of April 23, 2015, among the Company and
the holders of Securities and (ii) the warrant adjustment certificates delivered
to the holders of the Securities on or prior to the date hereof (including,
without limitation, the warrant adjustment certificate attached hereto as
Appendix I), and (c) the Company shall have paid the reasonable costs and
expenses of the holders of the Securities (including the reasonable fees and
expenses of the special counsel of the holders of the Securities) in connection
with the preparation, negotiation, execution and delivery of this Consent as
provided in Paragraph 13B(1) of the Securities Purchase Agreement.

 

In consideration of the agreements of the Holders contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, except with respect to the representations, warranties and/or
covenants of the Holders contained in this Consent, each Credit Party, on behalf
of itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges each Holder, and its successors and assigns, and its present and
former shareholders, partners, members, managers, consultants, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives, and all persons acting by, through,
under or in concert with any of them (each Holder and all such other Persons
being hereinafter referred to collectively as the “Releasees” and individually
as a “Releasee”) of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, recoupment, rights of setoff, demands and liabilities
whatsoever (individually, a “Claim” and collectively, “Claims”) of every name
and nature, known or unknown, contingent or mature, suspected or unsuspected,
both at law and in equity, which any Credit Party or any of its respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Consent, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Securities Purchase Agreement, or any of the other Transaction
Documents or transactions thereunder or related thereto.

 

Each Credit Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

 

Each Credit Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

In entering into this Consent, each Credit Party has consulted with, and has
been represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agrees and
acknowledges that the validity and effectiveness of the release set forth above
does not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof.  The release set forth herein
shall survive the termination of this Consent, the Transaction Documents and the
payment in full of the Notes.

 

Each Credit Party acknowledges and agrees that the release set forth above may
not be changed, amended, waived, discharged or terminated orally.

 

Each party hereto hereby acknowledges and agrees that time is of the essence to
this Consent.

 

2

--------------------------------------------------------------------------------


 

Except as amended or waived hereby, all of the respective terms, conditions and
provisions of the Securities Purchase Agreement shall remain the same and shall
continue in full force and effect.  This Consent supersedes any and all of our
prior communications with you (written or oral), if any, regarding the subject
of this Consent.

 

If the foregoing is in accordance with your understanding, please confirm your
agreement to the amendment set forth herein by signing this Consent in the space
indicated below and return it to us.

 

THIS CONSENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS
OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

This Consent shall be deemed to constitute a Transaction Document for all
purposes under the Securities Purchase Agreement.

 

This Consent may be executed in counterparts.  Delivery of an executed signature
page by electronic transmission shall be effective as delivery of a manually
signed counterpart of this Consent and shall be admissible into evidence for all
purposes.

 

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

MSDC ZEC INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Marcello Liguori

 

Name:

Marcello Liguori

 

Title:

Vice President

 

 

 

 

 

SENATOR SIDECAR MASTER FUND LP

 

 

 

By:

Senator Investment Group LP, its investment manager

 

 

 

 

 

 

By:

/s/ Evan Gartenlaub

 

 

Name:

Evan Gartenlaub

 

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

 

O-CAP OFFSHORE MASTER FUND, L.P.

 

 

 

 

 

By:

/s/ MICHAEL OLSHAN

 

Name:

MICHAEL OLSHAN

 

Title:

MGN MBR OF INV ADV

 

 

 

 

 

O-CAP PARTNERS, L.P.

 

 

 

 

 

By:

/s/ MICHAEL OLSHAN

 

Name:

MICHAEL OLSHAN

 

Title:

MGN MBR OF GP

 

 

 

 

 

 

 

CAPITAL VENTURES INTERNATIONAL

 

 

 

 

 

By:

/s/ J. Brad Alles

 

Name:

J. Brad Alles

 

Title:

Investment Manager

 

 

 

 

 

 

 

TALARA MASTER FUND, LTD.

 

 

 

 

 

By:

/s/ Sharon O’Shea

 

Name:

Sharon O’Shea

 

Title:

CFO

 

 

 

 

 

 

 

BLACKWELL PARTNERS, LLC – Series A

 

 

 

 

 

By:

/s/ Mark Corigliano/ Neal F. Triplett

 

Name:

Mark Corigliano/ Neal F. Triplett

 

Title:

Authorized Signatory/ Authorized Signatory

 

 

 

 

 

 

 

PERMAL TALARA LTD.

 

 

 

 

 

By:

/s/ Saintco Ltd.

 

Name:

Saintco Ltd.

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

WINMILL INVESTMENTS LLC

 

 

 

 

 

By:

/s/ DAVID J. MILLSTONE

 

Name:

DAVID J. MILLSTONE

 

Title:

MEMBER

 

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

ZAZA ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

CCO & General Counsel

 

 

 

 

 

 

 

ZAZA HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

CCO & General Counsel

 

 

 

 

 

 

 

ZAZA ENERGY, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

CCO & General Counsel

 

 

 

 

 

 

 

TOREADOR RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

CCO & General Counsel

 

 

 

 

 

 

 

ZAZA ENERGY DEVELOPMENT, LLC, a Texas limited liability company

 

 

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

CCO & General Counsel

 

 

 

 

 

 

 

ZAZA PETROLEUM MANAGEMENT, LLC, a Texas limited liability company

 

 

 

 

 

By:

/s/ Scott Gaille

 

Name:

Scott Gaille

 

Title:

CCO & General Counsel

 

 

--------------------------------------------------------------------------------


 

Appendix I

 

[See attached Certificate for Warrant Holders

relating to May 15, 2015 common stock issuance]

 

--------------------------------------------------------------------------------